Citation Nr: 0014614	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois for additional development.  The case is 
now before the Board for final appellate consideration.

The March 1999 Board decision also denied service connection 
for bilateral hearing loss and tinnitus.  The Board notes 
that a VA Form 646 submitted on the veteran's behalf in 
February 2000 lists the issues currently on appeal, as well 
as entitlement to service connection for bilateral hearing 
loss and tinnitus.  As the VA Form 646 fails to address the 
criteria for reconsideration set forth at 38 C.F.R. § 20.1000 
(1999), the Board construes it as an attempt to reopen a 
claim for service connection for bilateral hearing loss and 
tinnitus, and refers this to the RO for proper development.


FINDINGS OF FACT

1.  The veteran's claim for service connection for low back 
disability is not plausible.

2.  The veteran's claim for service connection for bilateral 
knee disability is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for low back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for bilateral 
knee disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a low 
back disability and aggravated a bilateral knee disability 
during active military service.  As the veteran continues to 
suffer from these disabilities, a favorable determination is 
requested.

I.  Factual Background.

Neither a low back, nor knee, disability was identified on 
examination for entrance into service in February 1967.  The 
veteran's service medical records include an April 1968 
report of medical history indicating that the veteran 
complained of occasional cramps in the calves of his legs 
with vigorous exercise.  The veteran denied trick or locked 
knee, swollen or painful joints, recurrent back pain, or 
bone, joint or other deformity.  The veteran denied all other 
pertinent surgical or medical history.  According to the 
report of an April 1968 medical examination, the veteran's 
spine and lower extremities were normal on clinical 
evaluation.  

In December 1968, the veteran was referred for a consultation 
for complaints of chronic knee pain since the age of 9 - 10, 
or age 13, or the 4th or 5th grade, that had never been 
treated by a physician, and which had been worse in the 
military.  The provisional diagnosis was rule/out Osgood 
Schlatter's disease.  Radiographic examination resulted in an 
impression of changes compatible with old healed Osgood-
Schlatter's disease, bilaterally.  Physical examination was 
conducted, and the final impression was old healed Osgood-
Schlatter's disease.  

In August 1969, the veteran complained of pain over the 
coccyx.  The symptoms were primarily local and without 
significant radiation.  Examination disclosed a 1x1 cm tender 
nodule just superficial to the first coccygeal segment which 
was felt to represent a pilonidal cyst.  The veteran was 
referred to the surgical service where it was noted that he 
had a long history of a painful coccyx usually associated 
with trauma.  It was indicated that he had recently been 
performing sit-ups.  The impression was "possible pilonidal 
cyst - doubt" as well as probable trauma to coccyx.  In 
October 1969, the veteran complained of intermittent pain in 
the area of the coccyx which usually occurred at work as a 
helicopter mechanic.  The impression was "doubt pilonidal 
cyst."  

According to the November 1970 separation report of medical 
history, the veteran indicated back trouble.  The veteran 
denied a trick or locked knee, history of broken bones, 
swollen or painful joints, or bone, joint or other deformity.  
The report provides no additional relevant notes.  According 
to the report of the veteran's November 1970 separation 
medical examination, the veteran's spine and lower 
extremities were normal on clinical evaluation.  The report 
provides no additional relevant notes.  

According to the report of an October 1997 VA examination, 
the veteran reported that after service he had continued to 
have increasing pain and tenderness affecting his knees and 
low back.  Physical examination resulted in diagnoses of 
chronic muscle spasm of the lumbosacral spine with possible 
degenerative joint disease, and possible degenerative disc 
disease with pain radiating down right leg consistent with 
some possible lumbar/sacral nerve root compression.  The 
examiner noted that no medical records were available for 
review.  No opinion as to the etiology of the diagnosis was 
provided.

The report of another October 1997 VA examination indicates 
that radiographic examination showed old Osgood-Schlatter's 
disease.  The final diagnosis was degenerative joint disease 
to the right and left knees with chronic complaints of pain 
and tenderness with pain and tenderness, and some decreased 
range of motion noted on physical examination.  The examiner 
noted that no medical records were available for review.  No 
opinion as to the etiology of the diagnosis was provided.

In an October 1997 statement, H. G. Thompson, Jr., M.D., 
noted that the veteran had been treated by him for many years 
for low back pain and recurrent sciatica and had been proven 
to have a focal right paracentral disc herniation at L5-S1 
attributable to symptoms the veteran reported he had had 
since service.  

In November 1997 correspondence to the veteran, the RO 
requested that Dr. Thompson provide a statement as to how 
long he had treated the veteran and the basis upon which the 
opinion relating current low back disability to service had 
been made.  In December 1997, Dr. Thompson responded that his 
treatment of the veteran had begun in 1971.  He attached 
duplicate service medical records indicating treatment to the 
coccyx.

Pursuant to the Board's March 1999 remand, in April 1999 the 
RO requested that the veteran provide the complete names, 
dates and addresses where he had received post-service 
medical treatment for his low back or knee disabilities.  
There is no indication that the veteran did not receive this 
correspondence.  The claims file does not contain any reply 
from the veteran.  

According to the report of an August 1999 VA examination, the 
veteran reported no problems with his back prior to service.  
He described two or three experiences while in the military 
during which he complained of low back pain.  The veteran 
reported that he continued to have intermittent discomfort 
about his lower back that did not require medical attention 
until September 1978.  At that point he was evaluated by an 
orthopedic surgeon, although the nature of the work-up was 
unclear.  In September 1997, the veteran began to experience 
a flare-up and went to Dr. Thompson, who performed an MRI in 
October 1997.  On the basis of the MRI results, the veteran 
was referred to another orthopedic surgeon who gave him a 
diagnosis of herniated nucleus pulposus at L5-S1.  

Results of the VA physical examination were provided.  The 
diagnosis was that the veteran had degenerative disc disease 
as manifested by a herniated nucleus pulposus at L5-S1.  The 
VA examiner stated that there appeared to be little etiologic 
relationship between the veteran's low back disability and 
his military service.  The examiner explained this conclusion 
by pointing out that the veteran had no complaints of note 
while in the military, and that the differential diagnoses 
for coccygeal pain, such as pilonidal cyst, were unrelated.  
It was noted the veteran did not seek immediate attention for 
lumbar spine disability for the first two decades following 
service except for one episode in 1978.  It was also noted 
there was no diagnosis rendered as the findings were not 
available, and regardless, no specific treatment was 
rendered.  It was recited that the veteran did not appear for 
treatment of the lumbar spine until September 1997, at which 
point an MRI demonstrated a herniated nucleus pulposus.  The 
examiner opined there appeared to be no etiologic 
relationship between the veteran's service, which was not 
punctuated by a specific injury to his lower back, and the 
development of a herniated nucleus pulposus.  The examiner 
expressed that it was more likely, the veteran's herniated 
disk reflected his smoking history which was known to 
contribute to lumbosacral degenerative disk disease.  The VA 
examiner concluded that there appeared to be no etiologic 
relationship between the veteran's herniated nucleus pulposus 
and his military service.  

The report of the same August 1999 VA examination provides 
that the veteran reported developing Osgood-Schlatter's 
disease at age 13 with continuing intermittent symptoms.  The 
veteran reported that during service he worked as a 
helicopter repair mechanic, working on his knees on numerous 
occasions and thereby exacerbating his Osgood-Schlatter's 
disease.  The veteran said that he had experienced problems 
with both knees since that time, with little medical 
treatment.  He underwent a diagnostic and therapeutic 
arthroscopy one year earlier.  

Results of physical examination were provided.  The diagnosis 
was that the veteran did have old Osgood-Schlatter's disease.  
The examiner stated that there appeared to be no etiological 
relationship between the veteran's military service and this 
condition.  The examiner explained that the nature of the 
veteran's activity in the service, while capable of 
exacerbating symptoms of Osgood-Schlatter's disease, were not 
noted to produce long-term problems with this affliction.  
The examiner noted that indeed, Osgood-Schlatter's disease 
was generally a disease of young adulthood that resolved 
after complete ossification of the tibia tubercle, and such 
would be the case here as well.  The examiner stated the 
veteran's principle complaints related to early degenerative 
joint disease, and as demonstrated by his recent arthroscopy, 
a medial meniscus degeneration.  The examiner opined that 
this bore no etiologic relationship to Osgood-Schlatter's 
disease.  The examiner stated no published study had ever 
reported an association between Osgood-Schlatter's disease 
per se and meniscal pathology.  It was expressed that the 
message was that patients with meniscal pathology did not 
suffer, and had never been diagnosed with this condition.  
The examiner therefore concluded that it was far more likely 
than not that there was no etiologic relationship between the 
veteran's current knee problems and his Osgood-Schlatter's 
disease.  It was further stated the condition antedated the 
veteran's entrance into the military and was not likely 
significantly exacerbated, from a long-term perspective, by 
his service.

II.  Legal Analysis.

Turning to the legal analysis, a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
C.F.R. § 3.304.

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for the claimed 
disabilities.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for a claim for 
direct service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Regarding the veteran's low back disability, the Board finds 
that the veteran has not presented a claim which is 
plausible.  

First, the veteran's service medical records provide no 
clinical evidence of back disability, other than a possible 
pilonidal cyst in the coccyx region.  In addition, the record 
contains no competent opinion of a positive nexus or 
continuity of symptomatology between current back disability 
and service.  Dr. Thompson's statements do not constitute an 
opinion as to a positive relationship between the veteran's 
post-service diagnosis of back disability and the veteran's 
service, but rather, recited a history provided by the 
veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  Further, 
the August 1999 VA examiner was of the opinion that there was 
no nexus between the veteran's active service and current 
back disability.  

The Board recognizes the veteran's assertions that his 
current low back disability is the result of injuries 
incurred and duties performed during service.  While the 
veteran is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his testimony does not constitute competent 
medical evidence that his current low back disability is the 
result of active service or medical findings recorded 
therein.  

Regarding the veteran's bilateral knee disability, the Board 
notes that his post-service medical records do show current 
diagnoses of bilateral knee disability, including 
degenerative joint and Osgood-Schlatter's disease.  However, 
they do not provide competent evidence, such as continuity of 
symptomatology or a medical opinion, showing a nexus or link 
between the veteran's service and the currently diagnosed or 
degenerative joint disability, or providing any evidence that 
the veteran's service aggravated a pre-existing bilateral 
knee disability.  Ideally, such opinions would be based on a 
review of the record.  Espiritu, 2 Vet. App. at 492.  

While physicians of record have diagnosed Osgood-Schlatter's 
disease as existing prior to service, and clinical findings 
on X-ray examination in service were strongly suggestive of 
such, such diagnoses are not based on any objective clinical 
findings contemporaneous with prior to service, and do not 
constitute clear and unmistakable evidence that such disease 
existed prior to service so as to rebut the presumption of 
soundness on entry into service as to a knee disability.  
Nevertheless, even when the most recent VA examiner concluded 
that the veteran's Osgood-Schlatter's disease pre-existed his 
service, it was also opined it was not likely significantly 
exacerbated by his service.  Given this specific finding that 
the veteran's Osgood-Schlatter's disease had no clinically 
significant increase in severity during the veteran's active 
service, it cannot be considered to have been aggravated by 
active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Board recognizes the veteran's assertions that his 
current bilateral knee disability was aggravated or incurred 
during service.  While the veteran is competent to describe 
his observations, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  
Accordingly, his testimony does not constitute competent 
medical evidence that his current bilateral knee disability 
was incurred or aggravated during service.

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for bilateral knee disability or low back 
disability.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
low back disability not having been submitted, the appeal is 
denied.

Evidence of a well-grounded claim for service connection for 
bilateral knee disability not having been submitted, the 
appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

